USDC IN/ND case 3:19-cv-00441-RLM-MGG document 18 filed 11/17/20 page 1 of 6


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 MICHAEL ORR,

              Plaintiff,

                    v.                        CAUSE NO. 3:19-CV-441-RLM-MGG

 WEXFORD OF INDIANA LLC, et al.,

              Defendants.

                                OPINION AND ORDER

      Plaintiff Michael Orr filed a complaint while being held at the Westville

Correctional Facility. Since he is representing himself, the court construes the

complaint liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Because Mr.

Orr is a prisoner, pursuant to 28 U.S.C. § 1915A, the court must review the

complaint and dismiss it if the action “is frivolous, malicious, or fails to state a

claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.” Id.



                                         I.

      The complaint alleges that Mr. Orr submitted a health care request for

throbbing tooth and jaw pain but was put on a waiting list for more than three

months. He doesn’t say who put him on the waiting list nor why it took so long

to send him to a dentist. Instead, he alleges that defendant Warden Mark Sevier

knew the transports to the prison’s medical facility were delayed but failed to
USDC IN/ND case 3:19-cv-00441-RLM-MGG document 18 filed 11/17/20 page 2 of 6


improve the situation. Mr. Orr also says he filed grievances that defendants

Warden Sevier and Nurse DeAngela Lewis denied.

      Once Mr. Orr was taken to the dentist, defendant Dr. Peavey told him he

was experiencing a medical, not a dental, issue and needed to be seen by

defendant Dr. Andrew Liaw. Although Mr. Orr told Dr. Peavey that he was

suffering extreme pain, Dr. Peavey didn’t prescribe him any pain medication.

      Two and a half months later, Mr. Orr submitted another healthcare

request but got a note from Dr. Peavey three weeks later, reiterating a medical

doctor, not a dentist, had to treat his pain. Two more weeks passed when Mr.

Orr submitted another healthcare request and it took another month for Dr.

Peavey to see him. Dr. Peavey treated him and since then, Mr. Orr has had no

issues with his tooth. In all, six months had passed since Mr. Orr first

complained about his toothache. He says he couldn’t sleep well, had no appetite,

and could barely eat during that six months.

      Three days after Dr. Peavey treated Mr. Orr, Dr. Liaw saw him about his

jaw pain but told him that he should see the dentist again because he couldn’t

do anything about it.



                                       II.

      Mr. Orr’s allegations against Warden Sevier and Nurse Lewis are

insufficient to subject them to a lawsuit. The complaint says nothing about what

Nurse Lewis did or didn’t do in relation to Mr. Orr’s pain complaints. Similarly,

while Mr. Orr says that Warden Sevier failed to ensure timely prisoner transports



                                        2
USDC IN/ND case 3:19-cv-00441-RLM-MGG document 18 filed 11/17/20 page 3 of 6


to the medical ward, Mr. Orr doesn’t say that Warden Sevier was personally

involved with Mr. Orr’s pain complaints. Section 1983 “liability depends on each

defendant’s knowledge and actions, not on the knowledge or actions of persons

they supervise.” Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). “[P]ublic

employees are responsible for their own        misdeeds    but   not      for   anyone

else’s.” Id. at 596. The doctrine of respondeat superior, which allows an employer

to be held liable for subordinates’ actions in some types of cases, has no

application to § 1983 actions. Moore v. State of Indiana, 999 F.2d 1125, 1129

(7th Cir. 1993). “‘[N]o prisoner is entitled to insist that one employee do another’s

job,’ and the division of labor is critical to the efficient functioning of the

organization.” Aguilar v. Gaston-Camara, 861 F.3d 626, 633 (7th Cir. 2017)

(quoting Burks v. Raemisch, 555 F.3d at 594). The court of appeals in Burks

dispelled the view that everyone who knows about a prisoner’s problem must

pay:

             The division of labor is important not only to
             bureaucratic organization but also to efficient
             performance of tasks; people who stay within their roles
             can get more work done, more effectively, and cannot be
             hit with damages under §1983 for not being
             ombudsmen. [The] view that everyone who knows about
             a prisoner’s problem must pay damages implies that [a
             prisoner] could write letters to the Governor of
             Wisconsin and 999 other public officials, demand that
             every one of those 1,000 officials drop everything he or
             she is doing in order to investigate a single prisoner’s
             claims, and then collect damages from all 1,000
             recipients if the letter-writing campaign does not lead to
             better medical care. That can’t be right. The Governor,
             and for that matter the Superintendent of Prisons and
             the Warden of each prison, is entitled to relegate to the
             prison’s medical staff the provision of good medical
             care.

                                         3
USDC IN/ND case 3:19-cv-00441-RLM-MGG document 18 filed 11/17/20 page 4 of 6



Burks v. Raemisch, 555 F.3d at 595. Stating a claim requires more than alleging

that a defendant is a supervisor or that he remotely knew of the plaintiff’s

complaints.

      Mr. Orr has sufficiently alleged an Eighth Amendment claim against Dr.

Peavey insofar as he alleges that Dr. Peavey sent him back without any pain

medication even though Mr. Orr was experiencing an excruciating pain, and

when Dr. Peavey failed to see him the second time. To prevail on an Eighth

Amendment claim of inadequate medical care a prisoner must show that the

responsible prison officials were deliberately indifferent to his serious medical

needs. Dunigan ex rel. Nyman v. Winnebago County, 165 F.3d 587, 590 (7th Cir.

1999). This entails a two-step process: “[t]he plaintiff must show that (1) the

medical condition was objectively serious, and (2) the state officials acted with

deliberate indifference to his medical needs, which is a subjective standard.”

Sherrod v. Lingle, 223 F.3d 605, 610 (7th Cir. 2000).

      A serious medication condition “is one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay

person would perceive the need for a doctor’s attention.” Greeno v. Daley, 414

F.3d 645 (7th Cir. 2005). For the second step, a prisoner must prove that a prison

official “actually knew of and disregarded a substantial risk of harm.” Petties v.

Carter, 836 F.3d 722, 726 (7th Cir. 2016).

      There’s no question that Mr. Orr has sufficiently alleged that he was

suffering a serious medical condition. Moreover, Mr. Orr says he told Dr. Peavey

at the dental appointment that he was suffering an excruciating pain as a result

                                        4
USDC IN/ND case 3:19-cv-00441-RLM-MGG document 18 filed 11/17/20 page 5 of 6


of a botched-up root canal procedure. Although Dr. Peavey believed that Mr. Orr

needed a physician’s attention, he nevertheless sent him away without

prescribing any pain medication. When weeks later, Mr. Orr again requested an

appointment with Dr. Peavey because his pain persisted, Dr. Peavey only wrote

a note referring him again to a physician. Even later, when he actually treated

Mr. Orr, his pain was resolved. It’s plausible to infer that Dr. Peavey was

deliberately indifferent to Mr. Orr’s dental complaints.

      The same can’t be said of Dr. Liaw. In fact, the complaint doesn’t say that

Dr. Liaw was in any way involved in Mr. Orr’s healthcare until after Dr. Peavey

resolved his toothache. Mr. Orr’s only allegation against Dr. Liaw is that he told

him that he needed to be seen by a dentist instead: “I cannot do anything about

dental because I’m not the dentist.” (ECF 1 at 7.) These allegations are

insufficient to state an Eighth Amendment claim.

      Nor can Mr. Orr proceed against defendant Wexford of Indiana. The

complaint only alleges Wexford has a financial incentive to deny medical services

and medications. This is insufficient to subject Wexford to a lawsuit under the

theory of municipal liability, which requires a showing of a policy or custom that

results in injury. See Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S.

658 (1978); Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012).

      Finally, Mr. Orr says he has an equal protection claim and a claim under

the Americans with Disabilities Act but his complaint contains no allegations

consistent with a recovery under that Act or that amendment.

      For these reasons, the court:



                                         5
USDC IN/ND case 3:19-cv-00441-RLM-MGG document 18 filed 11/17/20 page 6 of 6


      (1) GRANTS Michael Orr leave to proceed on a claim for compensatory

damages against Dr. Peavey, in his individual capacity: namely, that Dr. Peavey

violated his rights under the Eight Amendment by denying him medical care

after evaluating him for a severe toothache and then again when Mr. Orr

submitted a second request to be seen by a dentist.

      (2) DISMISSES all other claims;

      (3) DIRECTS the clerk to request Waiver of Service from (and if necessary

the United States Marshals Service to serve process on) Dr. Peavey with a copy

of this order and the complaint (ECF 1), pursuant to 28 U.S.C. § 1915(d);

      (4) ORDERS Wexford of Indiana to provide the United States Marshal

Service with the full name, date of birth, social security number, last employment

date, work location, and last known home address of Dr. Peavey if he does not

waive service and if Wexford of Indiana has such information;

      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Dr. Peavey to respond,

as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b),

only to the claims for which Mr. Orr has been granted leave to proceed in this

screening order.

      SO ORDERED on November 17, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        6
